DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-11 in the reply filed on 5/26/2022 is acknowledged.
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/2022.
Claim Objections
Claims 2, 5-9 and 11 are objected to because of the following informalities: 
In claim 2, line 8, “the steel material” should read –the structural steel material—or –the structural steel sheet material--.
In claim 5, lines 4-5, “(excluding 0 µm)” should read --,excluding 0 µm--.
In claim 6, lines  4-5, “(excluding 0 µm)” should read --,excluding 0 µm--.
In claim 7, line 3, “the steel material” should read –the structural steel material—or –the structural steel sheet material--.
In claim 8, line 3, “the steel material” should read –the structural steel material—or –the structural steel sheet material--.
In claim 9, line 3, “the steel material” should read –the structural steel material—or –the structural steel sheet material--.
In claim 11, line 4, “the steel material” should read –the structural steel material—or –the structural steel sheet material--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “high-strength” and “excellent fatigue crack propagation inhibitory characteristics” in claims 1-11 are relative terms which renders the claims indefinite. The terms “high-strength” and “excellent fatigue crack propagation inhibitory characteristics is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation "the structural steel sheet material" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. The preamble of claim 1 recites a “structural steel material”, but does not recite a structural steel sheet material. Claims 2-11 are dependent on claim 1 and are thus also rejected for the same reasons. Examiner recommends amending the preambles of claims 1-11 to recite --structural steel sheet material-- or amending "the structural steel sheet material" in lines 7-8 of claim 1 to recite –the structural steel material--.
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art fails to disclose or fairly suggest the steel material as claimed. In particular, the closest prior art, Eom (KR100833076), wherein an English translation is used and cited herein, teaches a high-strength structural steel having excellent brittle-crack propagation arrestability (i.e. excellent fatigue crack propagation inhibitory characteristics), comprising, by weight%, C: 0.03-0.12%, Si: 0.01-0.8%, Mn: 0.3-2.5%, Al: 0.005-0.5%, and a balance of Fe and inevitable impurities (<5>, <16>), which satisfies or overlaps with the instantly claimed chemical composition ranges. Eom further teaches that the microstructure of its steel material has a 2-layer structure comprising a surface layer composed of martensite-austenite and polygonal ferrite; and a structure in which a bainitic ferrite matrix has martensite-austenite constituents (<16>).
However, Eom fails to teach or adequately suggest wherein the surface portion comprises tempered martensite as a matrix structure. In contrast, Eom teaches that in the surface layer, polygonal ferrite and martensite-austenite account for 98% or more, which would not allow for tempered bainite as a matrix structure. Furthermore, Eom fails to teach or fairly suggest wherein the central portion comprises lath bainite. Therefore, claim 1 is distinct over the teachings of the prior art. Claims 2-11 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734